         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


    J. WHITE, L.C., et al.,                                           ORDER

                  Plaintiffs,                         Case No. 2:16-cv-001179-DBB-PMW

    v.
                                                         District Judge David B. Barlow
    GREGORY WISEMAN, et al.,
                                                    Chief Magistrate Judge Paul M. Warner
                  Defendants.


          This case was referred to Chief Magistrate Judge Paul M. Warner pursuant to 28 U.S.C. §

636(b)(1)(A). 1 Before the court are Defendants (1) Brookwood Investments, LLC

(“Brookwood”) and Villa Franche Investments, LLC’s (“Villa”) motion to compel arbitration; 2

(2) SLC 2100 South 2010, LLC (“SLC 2100”) and RW Wasatch, LLC’s (“RW Wasatch”) motion

to compel arbitration of Plaintiffs’ claims and to stay further proceedings; 3 and (3) PCCP JSP

Fairway, LLC (“Fairway”) and PCCP JSP Springs (“Springs”) motion to compel arbitration and

stay further proceedings. 4 In response, Plaintiffs filed amended notices of non-opposition to the

motions to compel arbitration. 5 For the reasons stated in the motions to compel arbitration and



1
    See ECF Nos. 60, 201.
2
    See ECF No. 179.
3
    See ECF No. 182.
4
    See ECF No. 199.
5
    See ECF Nos. 239, 240, 241.
Plaintiffs’ amended notices of non-opposition, the motions are granted, and the court stays this

action as to the above referenced Defendants pending completion of arbitration.

                                              ORDER

         Accordingly, the court HEREBY ORDERS as follows:

         1.     Defendants Brookwood and Villa’s motion to compel arbitration 6 is GRANTED.

The claims against Brookwood and Villa are STAYED pending the completion of arbitration

proceedings between Plaintiffs and Brookwood and Villa. Plaintiffs and Defendants Brookwood

and Villa shall file a status report every 90 days from the date of this order regarding the status of

arbitration proceedings.

         2.     Defendants SLC 2100 and RW Wasatch’s motion to compel arbitration of

Plaintiffs’ claims and to stay further proceedings 7 is GRANTED. The claims against SLC 2100

and RW Wasatch are STAYED pending the completion of arbitration proceedings between

Plaintiffs and Defendants SLC 2100 and RW Wasatch. Plaintiffs and Defendants SLC 2100 and

RW Wasatch shall file a status report every 90 days from the date of this order regarding the

status of arbitration proceedings.

         3.     Defendants Fairway and Springs’ motion to compel arbitration and stay further

proceedings 8 is GRANTED. The claims against Defendants Fairway and Springs are STAYED

pending the completion of arbitration proceedings between Plaintiffs and Fairway and Springs.




6
    See ECF No. 179.
7
    See ECF No. 182.
8
    See ECF No. 199.

                                                  2
Plaintiffs and Defendants Fairway and Springs shall file a status report every 90 days from the

date of this order regarding the status of arbitration proceedings.

       IT IS SO ORDERED.

       DATED this 9th day of April, 2020.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




                                                  3
